    Case: 1:15-cv-01320-CAB Doc #: 131 Filed: 04/15/20 1 of 3. PageID #: 9391



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


Ricky Jackson,                                   )   Case No. 1:15-CV-989
                                                 )
                               Plaintiff,        )   Judge Christopher A. Boyko
                                                 )
               vs.                               )
                                                 )
City of Cleveland, et al.,                       )
                                                 )
                               Defendants.       )



Kwame Ajamu, et al.,                             )   Case No. 1:15-CV-1320
                                                 )
                               Plaintiffs,       )   Judge Christopher A. Boyko
                                                 )
               vs.                               )
                                                 )
City of Cleveland, et al.,                       )
                                                 )
                               Defendants.       )


                  JOINT MOTION TO REFER CASES FOR MEDIATION

       The parties in these cases continue to explore the possibility of resolving these cases and

believe that mediation may be helpful. Since this Court may soon be presiding over the trial of

this matter, and it is imperative for this Court to maintain its impartiality and neutrality, the

parties presume this Court will consider assigning this case to a different court officer to serve as

mediator.

       Counsel in these cases have been involved in prior, similar litigation and have had

success with Judge Polster as a mediator. Considering Judge Polster’s history of successfully

mediating cases assigned to his colleagues, and in an effort to assist this Court, the undersigned

counsel contacted Judge Polster’s chambers and was informed that he is willing to serve as
    Case: 1:15-cv-01320-CAB Doc #: 131 Filed: 04/15/20 2 of 3. PageID #: 9392



mediator on these cases in May of 2020, but only if this Court consents to the referral. Therefore,

the parties in this case respectfully request that this Court refer this matter to the Honorable Dan

A. Polster to preside over mediation at a mutually agreeable time in the near future.

Respectfully submitted,

/s/ Elizabeth Wang email approval 4/15/2020          /s/ Kenneth A. Calderone
Elizabeth Wang                                       Kenneth A. Calderone (0046860)
Loevy & Loevy                                        Frank G. Mazgaj (0037910)
2060 Broadway, Suite 460                             John R. Chlysta (0059313)
Boulder, CO 90302                                    Anne M. Markowski (0069705)
Telephone: (720) 328-5642                            Hanna Campbell & Powell, LLP
Email: elizabethw@loevy.com                          3737 Embassy Parkway, Suite 100
                                                     Akron, OH 44333
Jon Loevy                                            Telephone: (330) 670-7324; (330) 670-7330;
Loevy & Loevy                                                     (330) 670-7305; (330) 670-7601
311 N. Aberdeen Street, 3rd Floor                    Facsimile: (330) 670-7440; (330) 670-7450;
Chicago, IL 60607                                                 (330) 670-7442; (330) 670-7456
Telephone: (312) 243-5900                            Email: kcalderone@hcplaw.net
Email: jon@loevy.com                                         fmazgaj@hcplaw.net
Attorneys for Plaintiff Ricky Jackson                        jchlysta@hcplaw.net
                                                             amarkowski@hcplaw.net

/s/ Terry H. Gilbert email approval 4/15/2020        William M. Menzalora (0061136)
Terry H. Gilbert (0021948)                           Chief Assistant Director of Law
Jacqueline C. Greene (0092733)                       City of Cleveland, Department of Law
Friedman & Gilbert                                   601 Lakeside Avenue, Room 106
50 Public Square, Suite 1900                         Cleveland, OH 44114
Cleveland, OH 44113                                  Telephone: (216) 664-2800
Telephone: (216) 241-1430                            Email: wmenzalora@city.cleveland.oh.us
Email: tgilbert@f-glaw.com                           Attorneys for Defendant City of Cleveland
        jgreene@f-glaw.com

David E. Mills (0075400)                             /s/ Stephen W. Funk email approval 4/15/2020
The Mills Law Office, LLC                            Stephen W. Funk (0058506)
1300 West Ninth Street, Suite 636                    Roetzel & Andress, LPA
Cleveland, OH 44113                                  222 South Main Street, Suite 400
Telephone: (216) 929-4747                            Akron, OH 44308
Email: dm@millsfederalappeals.com                    Telephone: (330) 849-6602
Attorneys for Plaintiffs Kwame Ajamu and             Email: sfunk@ralaw.com
Wiley Bridgeman                                      Attorney for Defendants J. Reid Yoder,
                                                     Administrator of the Estates of Eugene Terpay,
                                                     James Farmer, and John Staimpel and
                                                     Karen Lamendola, Administratrix of the Estate
                                                     of Frank Stoiker

                                                 2
     Case: 1:15-cv-01320-CAB Doc #: 131 Filed: 04/15/20 3 of 3. PageID #: 9393



                                CERTIFICATE OF SERVICE


        This document was filed on April 15, 2020, using the court’s CM/ECF system, which
will send notification of such filing to all parties. Parties may access this document through the
Court’s electronic filing system.


                                             /s/ Kenneth A. Calderone
                                             Kenneth A. Calderone (0046860)
                                             Frank G. Mazgaj (0037910)
                                             John R. Chlysta (0059313)
                                             Anne M. Markowski (0069705)
                                             Co-Counsel for Defendant City of Cleveland




<<HCP #1105961




                                                3
